Citation Nr: 1818510	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-11 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

4.  Entitlement to service connection for supraventricular arrhythmia (claimed as heart flutters).

5.  Entitlement to service connection for bilateral heating loss.

6.  Entitlement to service connection for chronic leg pain.



7.  Entitlement to service connection for a lumbar spine disability.

8.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1970.  This    matter comes before the Board on appeal from a July 2010 rating decision by       the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to increased disability ratings for PTSD and diabetes mellitus and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In correspondence dated December 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claims for entitlement to service connection for supraventricular arrhythmia, peripheral neuropathy, bilateral hearing loss, chronic leg pain, and a lumbar spine disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of entitlement to service connection for supraventricular arrhythmia, peripheral neuropathy, bilateral hearing loss, chronic leg pain, and a lumbar spine disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated December 2016, the Veteran indicated that he wished        to withdraw his appeal of the claims for entitlement to service connection for supraventricular arrhythmia, peripheral neuropathy, bilateral hearing loss,      chronic leg pain, and a lumbar spine disability.  Under 38 U.S.C. § 7105, the    Board may dismiss any appeal which fails to allege specific error of fact or law       in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the claims, and the appeal as to these issues is dismissed.



ORDER

The appeal as to the claims for entitlement to service connection for peripheral neuropathy, supraventricular arrhythmia, bilateral hearing loss, chronic leg pain, and a lumbar spine disability is dismissed.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to the adjudication of the Veteran's increased rating claims.

Regarding the Veteran's claims for increased disability ratings for his service-connected PTSD and diabetes mellitus, the Veteran testified at his December 2016 hearing that his conditions have become worse since his last VA examinations in October 2009.  Nearly nine years have passed since the most recent VA examinations and it seems likely that the record may not accurately reflect the current severity of the Veteran's PTSD and diabetes mellitus.  In light of the above, the Board finds     that new examinations would aid in addressing the Veteran's claims. See Caffrey        v. Brown, 6 Vet. App. 377, 381 (1994).  

Further, the Board notes that the Veteran also testified that he was hospitalized     for five days at Mountain Vista, a private hospital, for his diabetes mellitus due       to elevated blood sugar.  He further stated that about a week later, he was treated     at Phoenix VA Medical Center (VAMC).  As the Veteran is in receipt of both VA and private medical care, relevant outstanding and ongoing medical records should also be requested upon remand.  38 U.S.C. § 5103A(c) (2012).

The claim for TDIU is inextricably intertwined with the Veteran's claims for increased disability ratings. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify and provide medical release forms for all private medical providers from whom he has received treatment for his PTSD and diabetes mellitus,to specifically include the five-day hospitalization at Mountain Vista Hospital.  After securing any necessary release, the AOJ should  request any relevant records identified. Additionally, obtain updated VA treatment records dated since February 2014.  If the requested records do not exist   or are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his PTSD. The claims file should   be reviewed by the examiner.  All necessary tests should be performed and the results reported.

3. Schedule the Veteran for a VA examination to determine the current severity of his diabetes mellitus. The claims file should be reviewed            by the examiner. All necessary tests should           be performed and the results reported.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity   to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


